Citation Nr: 0107985	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-51 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for shortness of 
breath.  

4.  Entitlement to service connection for dizziness.  

5.  Entitlement to service connection for hernia.  

6.  Entitlement to service connection for poor blood 
circulation.  

7.  Entitlement to service connection for numbness of the 
hands, arms and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION 

The veteran served on active duty from June 1975 to December 
1995; among other awards, he is in receipt of the Southwest 
Asian Service Medal with three stars, the Kuwait Liberation 
Medal, and the Kuwait Liberation Medal (K).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in June 1996.  

The Board notes that in the document received from the 
veteran on November 27, 1996, he claimed service connection 
for gastrointestinal bleeding, wheezing or asthma, fungal 
infection of fingernails and toenails, and skin problems: in 
that document he asserted those disabilities have continued 
"since the Gulf War."  In addition, it appears from the 
information contained on the veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, that he served in the 
Persian Gulf during the Gulf War.  To date those claims of 
entitlement to service connection have not been developed and 
adjudicated, to include consideration of the application of 
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(2000); accordingly, they are referred to the RO for 
appropriate action.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the only VA medical records in the 
claims folder are the 1996 VA Compensation and Pension 
examination reports, which examinations were performed 
without the benefit of the claims folder; among those 
reports, however, is one prepared in conjunction with the 
neurological portion of the examination which indicated the 
veteran would be scheduled for follow-up in the neurology 
clinic.  

In addition, although attempts to date to obtain records from 
Aviation Medicine in Corpus Christi, Texas, where the veteran 
indicated he was treated from 1994 to October 1995, were 
unsuccessful, in light of the revised statute discussed above 
additional action may be necessary to fulfill VA's duty to 
assist the veteran.  Furthermore, the Board notes that 
service connection was denied for chest pain, shortness of 
breath, dizziness, hernia, circulation problems, and numbness 
in the hands, arms and feet based on the conclusion that 
those claims were not well grounded; that analysis is no 
longer appropriate in light of the revised statutes discussed 
above.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify all medical care providers not 
previously identified, and with his 
assistance the RO should attempt to obtain 
records from those providers, as well as 
Aviation Medicine in Corpus Christi, 
Texas, and the VA medical facility in 
Houston, Texas.  

2.  The veteran should be scheduled for a 
VA examination by a state-licensed 
audiologist, which examination must 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test, in order to determine the 
presence and severity of any hearing loss.  
Any other testing deemed necessary should 
be performed.  The claims folder and a 
copy of this Remand must be made available 
to the examiners for review before the 
examination.  Following the examination, 
it is requested that the examiner render 
an opinion as to whether it is at least as 
likely as not that any hearing loss 
present incurred in or aggravated by 
service.  

3.  The veteran should be afforded the 
opportunity for VA Compensation and 
Pension examinations by the appropriate 
specialists to obtain information 
regarding the nature, etiology and 
symptomatology of disabilities including 
chest pain, shortness of breath, 
dizziness, hernia, poor blood circulation, 
and numbness of the hands, arms and feet.  
Each examiner must be furnished a copy of 
this Remand and the claims folder prior to 
examining the veteran.  All indicated 
special studies should be accomplished.  
Following the examinations, it is 
requested that each respective examiner 
render an opinion as to whether it is at 
least as likely as not that chest pain, 
shortness of breath, dizziness, hernia, 
poor blood circulation, and numbness of 
the hands, arms and feet was incurred in 
or aggravated by service.  If the 
respective examiner opines that a 
particular disability was not incurred in 
or aggravated by service, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
service-connected headaches, degenerative 
joint disease, hypertension, hemorrhoids, 
ureterolithiasis, or scars caused or 
aggravated bilateral hearing loss, chest 
pain, shortness of breath, dizziness, 
hernia, poor blood circulation, and 
numbness of the hands, arms and feet.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



